Citation Nr: 1044519	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1964 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus had its 
onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

A post-service medical records show that the Veteran had 
bilateral tinnitus.  Therefore, the first requirement for service 
connection for this claim, the existence of a current disability, 
is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for bilateral tinnitus.  

Service medical records are silent for any complaints or findings 
of tinnitus.  However, service medical records do show that the 
Veteran was diagnosed as having bilateral hearing loss inservice.  


Following service, the Veteran received private treatment in 
November 1985 that showed complaints of tinnitus and decreased 
hearing.  In June 1990, the Veteran was treated for hearing 
difficulties and reported having tinnitus for 12 years.  He 
provided a history of noise exposure from firearms in the 
military and hunting.  

In July 2008, the Veteran was afforded a VA examination.  The 
Veteran reported having noise exposure in the military from 
working in the dining hall that was shelled a few times, machine 
gun fire, Howitzer fire, and aircraft and helicopter noise.  It 
was noted that hearing loss was documented in service in 1966 and 
the date of onset of the Veteran's tinnitus was 2 or 3 years 
prior to the examination.  The examiner opined that the Veteran's 
hearing loss was at least as likely as not caused by or the 
result of military noise exposure as a change in hearing with 
fluctuation was documented throughout service.  The examiner 
opined that tinnitus, which had a recent onset 2 to 3 years ago, 
was less likely as not caused by or the result of military noise 
exposure.  

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for tinnitus.  Under the 
benefit-of-the-doubt rule, for the Veteran to prevail, there need 
not be a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  In 
other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 
54.  Given the evidence set forth above, such a conclusion cannot 
be made in this case.  

Although the VA examiner gave a definitive opinion that the 
Veteran's tinnitus was not related to service, that opinion was 
based on the finding that there was a recent onset 2 to 3 years 
prior.  The Board finds that the basis for the examiner's opinion 
is not clearly supported by the record as there is evidence the 
condition began many years prior.  The medical evidence shows 
that the Veteran was exposed to noise severe enough to cause 
hearing loss in service, as evidenced by the grant of service 
connection for hearing loss.  Although the Veteran did have some 
noise exposure following service with hunting, the noise exposure 
during service was so severe as to cause a change in hearing with 
fluctuation.  The Board finds that there is adequate evidence of 
noise exposure during service severe enough to cause tinnitus.  
In addition, tinnitus is a condition where, under case law, lay 
observation has been found to be competent as to the presence of 
the disability; that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although there was 
no documentation of tinnitus in service, the Veteran is competent 
to observe that he first experienced tinnitus around 1978.  See 
June 1990 St. Mary's Hospital and Medical Center treatment 
record.  Therefore, as the examiner's opinion was based on an 
incorrect finding of recent onset of tinnitus, it is not 
persuasive and does not preclude a grant of service connection in 
this case.  

The Veteran's account of noise exposure during service is 
credible, as are his statements during private treatment that his 
tinnitus began around 1978.  In addition, the evidence 
demonstrates that the noise exposure during service was severe 
enough to cause hearing loss.  Therefore, in light of the 
foregoing, the evidence is deemed to be at least in relative 
equipoise.  Thus, service connection for bilateral tinnitus is 
warranted.

Notice and Assistance

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for bilateral tinnitus.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  Thus, there is no prejudice to the 
Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


